

Exhibit 10.1




cbi.jpg [cbi.jpg]
STOCK OPTION AGREEMENT - GLOBAL


TERMS AND CONDITIONS OF STOCK OPTIONS
CLASS 1 COMMON STOCK


Name of Participant:
 
Grant Date:
 
Number of Options Granted:
 
Exercise Price:
 
Vesting Dates:
1st anniversary of the Grant Date: 25% of the Shares subject to the Options
(“Option Shares”)


2nd anniversary of the Grant Date: 25% of Option Shares


3rd anniversary of the Grant Date: 25% of Option Shares


4th anniversary of the Grant Date: remaining balance of Option Shares
Earliest Retirement Date:
The first November 1st that is at least six months following the Grant Date
Termination Date:
 



Constellation Brands, Inc. (the “Company”) hereby awards under the Company’s
Long-Term  Stock Incentive Plan, Amended and Restated as of July 18, 2017
(the “Plan”) to the designated participant (the “Participant”), stock options to
purchase Class 1 Common Stock, par value US$0.01 per share, of the Company
(“Shares”). The principal features of this Award are set forth above, including
the date of grant of the stock options (the “Grant Date”). The stock options
represented by this agreement (the “Options”) are subject to the provisions of
the terms and conditions of the agreement and the appendix, if any (together,
the “Agreement”). The Options are Non-Qualified Stock Options granted pursuant
to Section 5 of the Plan.


PLEASE BE SURE TO READ ALL OF THE SPECIFIC TERMS AND CONDITIONS OF THE
AGREEMENT. TO THE EXTENT ANY CAPITALIZED TERMS USED IN THE TERMS AND CONDITIONS
ARE NOT DEFINED HEREIN, THEY WILL HAVE THE MEANING ASCRIBED TO THEM IN THE PLAN.


BY MY ELECTRONIC ELECTION TO ACCEPT THE TERMS AND CONDITIONS OF THIS AWARD OF
OPTIONS (WHICH SERVES AS MY ELECTRONIC SIGNATURE OF THE AGREEMENT), I AGREE THAT
MY PARTICIPATION IN THE PLAN IS GOVERNED BY THE PROVISIONS OF THE PLAN AND THE
AGREEMENT (INCLUDING ITS TERMS AND CONDITIONS AND THE APPENDIX, IF ANY, FOR MY
COUNTRY OF RESIDENCE OR EMPLOYMENT, IF DIFFERENT).




Options Class 1



--------------------------------------------------------------------------------

2


TERMS AND CONDITIONS OF STOCK OPTION AGREEMENT


1.Term of Options. The Options hereby granted on the Grant Date (as set forth on
the first page of this Agreement) to purchase up to the Number of Options
Granted (as set forth on the first page of this Agreement) will terminate and
expire, to the extent not previously exercised or earlier terminated as provided
in this Agreement, at 5:00 p.m. U.S. Eastern Time on the Termination Date (as
set forth on the first page of this Agreement). All references to times and
dates in the Plan or in documents or materials relating to the Plan refer to
Eastern Standard Time (or Eastern Daylight Savings Time, as appropriate) in the
United States of America and to dates in New York State based on such Eastern
Standard Time (or Eastern Daylight Savings Time, as appropriate).


2.Vesting Schedule and Exercise Period.


(a)Service. Except as otherwise provided for in this Section, the Options shall
vest and become exercisable in accordance with the Vesting Dates (as set forth
on the first page of this Agreement); provided, in each case, that the
Participant remains in Continuous Service with the Company, any of its
Subsidiaries, or any other entity which is a Related Entity (the “Employer”)
until such date. The Participant ceases to be in Continuous Service with the
Employer on the date that the entity employing the Participant ceases to be a
Subsidiary or an entity which is a Related Entity. For Participants based
outside of the United States, the Participant ceases to be employed on the later
of (i) the date that is the last day of any statutory notice of termination
period applicable to the Participant pursuant to applicable employment standards
legislation (but only if the Participant is entitled to such a notice under
applicable employment standards legislation), or (ii) the date that is
designated by the Employer as the last day of the Participant’s employment with
the Employer, and the date that the Participant ceases to be employed by the
Employer specifically does not mean the expiration date for any period of
reasonable notice that the Employer may be required at law to provide to the
Participant.


(b)Death or Disability. Subject to the limitations on exercise set forth below,
if a Participant dies or suffers a Disability (as defined below), all the
unvested Option Shares shall become immediately vested and exercisable on the
date of death or Disability. Options which have vested due to death or
Disability prior to the date that the Participant ceases to be employed by the
Employer may be exercised within three (3) years after the date of death or
Disability. “Disability” means a disability as defined under Treasury regulation
section 1.409A-3(i)(4)(i)(A) which generally means that the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.


(c)Retirement. Subject to the limitations on exercise set forth below, if a
Participant ceases to be in Continuous Service with the Employer as a result of
the Participant’s Retirement (as defined below) at any time on or after the
Earliest Retirement Date (as set forth on the first page of this Agreement), all
the unvested Option Shares shall continue to vest and become exercisable
according to the percentages and Vesting Dates (as set forth on the first page
of this Agreement). Options which have vested after the Participant’s Retirement
may be exercised within any time prior to the Termination Date (as set forth on
the first page of this Agreement). For purposes of the Agreement:


(i)“Retirement” means the Participant ceases to be in Continuous Service with
the Employer for any reason other than Cause, death or disability (including but
not limited to a Disability) on or after the date the Participant attains
Retirement Eligibility with respect to this Award;
 
(ii)“Retirement Eligibility” with respect to this Award means a Participant
attaining age sixty (60) and completing five (5) Full Years of Continuous
Service with the Employer; and


(iii)“Full Year” means a twelve-month period beginning on the date of the
Participant’s commencement of service for the Employer and each anniversary
thereof.


The Participant’s Continuous Service with the Employer shall be determined by
the Committee in its sole discretion.


Options Class 1



--------------------------------------------------------------------------------

3




(d)Other Terminations. Subject to the limitations on exercise set forth below,
if a Participant ceases to be in Continuous Service with the Employer, and
sections 2(b) or 2(c) are not applicable to the Participant, all the unvested
Option Shares shall become immediately forfeited on the date that the
Participant ceases to be in Continuous Service and Options which have vested
prior to the date may be exercised for a period of ninety (90) days following
such termination.


(e)Leave of Absence. Unless otherwise determined by the Committee, an authorized
leave of absence pursuant to a written agreement or other leave entitling the
Participant to reemployment in a comparable position by law or rule shall not
constitute a termination of employment for purposes of the Plan and shall not
interrupt the Participant’s Continuous Service with the Employer unless the
Participant does not return at or before the end of the authorized leave or
within the period for which re-employment is guaranteed by law or rule.


(f)Change in Control. If the successor or purchaser in the Change in Control has
assumed the Company’s obligations with respect to the Options or provided a
substitute award as contemplated by Section 22 of the Plan and, within 24 months
following the occurrence of the Change in Control, the Participant’s employment
is terminated without Cause or Participant terminates employment for Good
Reason, the Options or such substitute award shall become fully vested and
exercisable with respect to all Option Shares covered by the Options as of the
time immediately prior to such termination of employment and, the Options shall
become exercisable by the Participant for ninety (90) days following such
termination.


(g)Limitations on Exercise.


(i)No Option may be exercised by any person if the Participant (A) has at any
time after the Grant Date (as set forth on the first page of this Agreement)
violated the Restrictive Covenants set forth below, or (B) has been terminated
by the Employer for Cause, as defined in the Plan.
 
(ii)Any Options which are exercisable under this Section that are not exercised
within the applicable period specified in this Section, will automatically
terminate at the end of that applicable period.


(h)Clawback. Notwithstanding any provision to the contrary, any “clawback” or
“recoupment” policy required under applicable law or provided for under Company
policy shall automatically apply to this Award.


3.Manner of Exercise.


(a)The Participant can exercise Options by complying with the provisions of the
Plan and by following instructions provided in materials distributed by the
Company. Unless such alternatives are limited by the Company in its sole
discretion, the Exercise Price (as set forth on the first page of this
Agreement), for the number of Option Shares being purchased and any related
withholding tax obligations may be paid by the Participant by (i) delivery of
cash, money order or a certified or cashier’s check; (ii) tendering previously
acquired Shares or shares of Class A Common Stock, par value US$0.01 per share,
of the Company (“Class A Shares”), as provided for in the Plan; (iii) delivery
of a conversion notice or other conversion instructions acceptable to the
Company irrevocably electing to convert a sufficient number of Shares received
under the Option into Class A Shares (“Conversion Shares”) together with
delivery of irrevocable instructions to a broker or other agent acceptable to
the Company to promptly sell the Conversion Shares received under the Option and
to deliver to the Company the appropriate amount of proceeds; and/or (iv) any
other payment method that is established by the Company (which payment method
may be restricted or eliminated from time to time by the Company, in its sole
discretion).


(b)The Company or the Participant’s Employer will, without transfer or issue tax
to the Participant, issue and cause to be delivered to the Participant the
number of Option Shares purchased as soon as reasonably practicable after the
Participant has appropriately exercised any Options. The Company is not required
to issue Shares to the Participant until all obligations to withhold taxes have
been resolved to the satisfaction of the Company or the Employer.


Options Class 1



--------------------------------------------------------------------------------

4






4.Restrictive Covenants.


(a)The Participant agrees that (i) during the period of employment with the
Company, its Subsidiaries, and/or any other entity which is a Related Entity
(and its successors) (“Constellation” for purpose of this Section) and (ii)
during any period of continued vesting following Retirement in accordance with
the terms of this Agreement, the Participant will not, without the written
consent of the Company, seek or obtain a position with a Competitor (as defined
below) in which the Participant will use or is likely to use any confidential
information or trade secrets of Constellation, or in which the Participant has
duties for such Competitor that involve Competitive Services (as defined below)
and that are the same or similar to those services actually performed by the
Participant for Constellation. The parties agree that the Participant may
continue service on any boards of directors on which he or she is serving while
employed by Constellation. If Participant’s employment is terminated by the
Participant for Good Reason or by Constellation for any reason other than Cause,
then Constellation will not unreasonably withhold such consent provided
Constellation receives information and assurances, satisfactory to
Constellation, regarding the Participant’s new position.


(b)The Participant understands and agrees that the relationship between
Constellation and each of their respective employees constitutes a valuable
asset of Constellation and may not be converted to the Participant’s own use.
Accordingly, the Participant hereby agrees that (i) during the period of
employment with Constellation and (ii) during any period of continued vesting
following Retirement in accordance with the terms of this Agreement, the
Participant shall not directly or indirectly, on his or her own behalf or on
behalf of another person, solicit or induce any employee to terminate his or her
employment relationship with Constellation or to enter into employment with
another person. The foregoing shall not apply to employees who respond to
solicitations of employment directed to the general public or who seek
employment at their own initiative.


For the purposes of this Section, “Competitive Services” means the provision of
goods or services that are competitive with any goods or services offered by
Constellation including, but not limited to manufacturing, importing, exporting,
distributing or selling cannabis, wine, beer, liquor or other alcoholic
beverages in the United States, Canada, New Zealand, Italy and/or Mexico. The
parties acknowledge that Constellation may from time to time during the term of
this Agreement change or increase the line of goods or services it provides and
its geographic markets, and Participant agrees that this provision shall be
deemed to be amended from time to time to include such different or additional
goods, services, and geographic markets to the definition of
“Competitive Services” for purposes of this Section. “Competitor” means any
individual or any entity or enterprise engaged, wholly or in part, in
Competitive Services.


(c)The Participant agrees that, due to his or her position of trust and
confidence, the restrictions contained in this Section are reasonable, and the
equity compensation conferred on the Participant in this Agreement is adequate
consideration, and, since the nature of Constellation’s collective business is
international in scope, the geographic restriction herein is reasonable.


(d)The Participant acknowledges that a breach of this Section will cause
irreparable injury and damage, which cannot be reasonably or adequately
compensated by money damages. Accordingly, the Participant acknowledges that the
remedies of injunction and specific performance shall be available in the event
of such a breach, and the Company shall be entitled to money damages, costs and
attorneys’ fees, and other legal or equitable remedies, including an injunction
pending trial, without the posting of bond or other security. Any period of
restriction set forth in this Section shall be extended for a period of time
equal to the duration of any breach or violation thereof.


(e)In the event of the Participant’s breach of this Section, in addition to the
injunctive relief described above, all unexercised Options held by the
Participant shall be immediately forfeited on the date which the Participant
breaches this Section unless terminated sooner by operation of another term or
condition of this Agreement or the Plan, and any gain realized by the
Participant from the vesting and exercise of all or a portion of the Options
shall be paid by the Participant to the Company.


Options Class 1



--------------------------------------------------------------------------------

5




(f)In the event that any provision of this Section is held to be in any respect
an unreasonable restriction, then the court so holding may modify the terms
thereof, including the period of time during which it operates or the geographic
area to which it applies, or effect any other change to the extent necessary to
render this Section enforceable, it being acknowledged by the parties that the
representations and covenants set forth herein are of the essence of this
Agreement. Notwithstanding anything in this Agreement to the contrary, the
post-employment restrictive covenants described in this Section above will not
apply to this Award to the extent required under California law.


(g)Trade Secrets and Confidential Information. The Participant agrees that
unless duly authorized in writing by the Company, the Participant will neither
during his or her employment by Constellation nor at any time thereafter divulge
or use in connection with any business activity other than that of Constellation
any trade secrets or confidential information first acquired by the Participant
during and by virtue of employment with Constellation. Notwithstanding the
foregoing, nothing in this Agreement prohibits the Participant from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Securities and Exchange Commission, or
making other disclosures that are protected under the whistleblower protections
of federal law or regulation.


5.Committee Discretion. The Committee, in its absolute discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Options at any time. If so accelerated, such Options shall be
considered as having vested as of the date specified by the Committee.


6.Code Section 409A. The Options are intended to be exempt from Code
Section 409A and the Treasury regulations and guidance issued thereunder
(“Section 409A”) and, accordingly, the terms of the Agreement shall be construed
to preserve such exemption. To the extent that the Options are subject to the
requirements of Section 409A, the Agreement shall be interpreted and
administered in accordance with the intent that the Participant not be subject
to tax under Section 409A. Neither the Company, any of its Subsidiaries nor any
other entity which is a Related Entity shall be liable to any Participant (or
any other individual claiming a benefit through the Participant) for any tax,
interest, or penalties the Participant might owe as a result of participation in
the Plan, and the Company, its Subsidiaries and any other entity which is a
Related Entity shall have no obligation to indemnify or otherwise protect the
Participant from the obligation to pay any taxes pursuant to Section 409A,
unless otherwise specified.


7.Responsibility for Taxes & Withholding. Regardless of any action the Company,
any of its Subsidiaries or any other entity which is a Related Entity takes with
respect to any or all income tax, social insurance or social security, payroll
tax, payment on account or other tax-related items related to the Participant’s
participation in the Plan and legally applicable to the Participant
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items is and remains the Participant’s responsibility and
may exceed the amount actually withheld by the Company, any of its Subsidiaries
or any other entity which is a Related Entity, if any. The Participant further
acknowledges that the Company, any of its Subsidiaries or any other entity which
is a Related Entity (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect to the Options,
including, but not limited to, the grant, vesting or exercise of the Options,
the issuance of Shares upon exercise of the Options, the subsequent sale of
Shares acquired pursuant to such exercise and the receipt of any dividends; and
(b) do not commit to and are under no obligation to structure the terms of any
Award to reduce or eliminate Participant’s liability for Tax-Related Items or
achieve any particular tax result. Further, if the Participant becomes subject
to tax in more than one jurisdiction between the Grant Date and the date of any
relevant taxable event, the Participant acknowledges that the Company, any of
its Subsidiaries or any other entity which is a Related Entity may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.


The Participant agrees as a condition of his or her participation in the Plan to
make arrangements satisfactory to the Company, any of its Subsidiaries or any
other entity which is a Related Entity (including the employer) to enable it to
satisfy all withholding, payment and/or collection requirements associated with
the satisfaction of the Tax-Related Items. The withholding obligation shall be
satisfied in a manner acceptable to the Company in its sole discretion and may
include the following methods:


Options Class 1



--------------------------------------------------------------------------------

6




(a)by surrender to the Company by attestation to the ownership of Shares already
owned that would satisfy the withholding amount, or by having the Company retain
a portion of the Shares otherwise issuable upon exercise of the Option, or


(b)by the Company, or if different, the employer withholding all applicable
amounts from the Participant’s wages or other cash compensation due to the
Participant, in accordance with any requirements under the laws, rules, and
regulations of the country of which the Participant is a resident (“Local Law”),
or


(c)by delivery of a conversion notice or other conversion instructions
acceptable to the Company irrevocably electing to convert a sufficient number of
Shares received under the Option into Conversion Shares together with delivery
of irrevocable instructions to a broker or other agent acceptable to the Company
to promptly sell the Conversion Shares received under the Option and to deliver
to the Company the appropriate amount of proceeds to satisfy the withholding
requirements.


To avoid negative accounting treatment, the Company, any of its Subsidiaries or
any other entity which is a Related Entity may withhold or account for
Tax-Related Items by considering applicable statutory withholding amounts or
other applicable withholding rates (but not in excess of the maximum amount
permitted for tax withholding under applicable law). Furthermore, the
Participant agrees to pay the Company, or if different, the employer, any amount
the Company, or if different, the employer may be required to withhold, collect
or pay as a result of the Participant’s participation in the Plan or that cannot
be satisfied by deduction from the Participant’s wages or other cash
compensation paid to the Participant by the Company, or if different, the
employer or sale of the Shares acquired under the Plan. The Participant
acknowledges that he or she may not participate in the Plan unless the tax
withholding, payment and/or collection obligations of the Company, any of its
Subsidiaries or any other entity which is a Related Entity are satisfied.


8.No Transfer of Options. Unless transferability is authorized by the Option
grant or otherwise permitted by the Committee, Options are not transferable by
the Participant other than (a) by will or the laws of descent and distribution,
or (b) pursuant to a domestic relations order. Because of laws affecting the
transferability of the Option Shares, the Participant should understand the
securities laws and other implications of any transfer of Options. Any attempt
at assignment, transfer, pledge, hypothecation, or other disposition of the
Option contrary to the provisions hereof, and the levy of any attachment or
similar process upon such Option, shall be null and void and without effect.


9.Transferability of Shares. Following exercise of the Option and issuance of
Shares, in the event the Company permits the Participant to arrange for sale of
Shares through a broker or another designated agent of the Company, the
Participant acknowledges and agrees that the Company may block any such sale
and/or cancel any order to sell placed by the Participant, in each case if the
Participant is not then permitted under the Company’s insider trading policy to
engage in transactions with respect to securities of the Company. If the
Committee determines that the ability of the Participant to sell or transfer
Shares is restricted, then the Company may place a restrictive legend or stop
transfer notation on any certificate that may be issued to represent such Shares
or on its books with respect to such Shares. If a legend or stop transfer
notation is placed on any certificate or the Company’s books with respect to the
Participant’s Shares, the Participant may only sell such Shares in compliance
with such legend or notation.


10.Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
stockholder of the Company in respect of any Options (whether vested or
unvested) unless and until such Options are exercised and the corresponding
Shares are issued. After such issuance, the Participant shall have the rights of
a stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares, if any.


11.Acknowledgment. The Participant acknowledges and agrees to the following:




Options Class 1



--------------------------------------------------------------------------------

7


(a)The Plan is discretionary in nature and the Committee may amend, suspend, or
terminate it at any time.


(b)The grant of the Options is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options or benefits in
lieu of the Options even if the Options have been granted repeatedly in the
past.


(c)All determinations with respect to such future Options, if any, including but
not limited to, the times when the Options shall be granted or when the Options
shall vest, will be at the sole discretion of the Committee.


(d)The Participant’s participation in the Plan is voluntary.


(e)The future value of the Shares is unknown and cannot be predicted with
certainty.


(f)No claim or entitlement to compensation or damages arises from the
termination or forfeiture of the Award, termination of the Plan, or diminution
in value of the Options or Shares and the Participant irrevocably releases the
Company, its Subsidiaries or any entity which is a Related Entity from any such
claim that may arise.


(g)Neither the Plan nor the Options shall be construed to create an employment
relationship where any employment relationship did not otherwise already exist.


(h)Nothing in the Agreement or the Plan shall confer upon the Participant any
right to continue to be employed by the Employer or shall interfere with or
restrict in any way the rights of the Employer, which are hereby expressly
reserved, to terminate the employment of the Participant under applicable law.


(i)The transfer of the employment of the Participant between the Company and any
one of its Subsidiaries or any other entity which is a Related Entity (or
between such entities) shall not be deemed a termination of service.


(j)Nothing herein contained shall affect the Participant’s right to participate
in and receive benefits under and in accordance with the then current provisions
of any pension, insurance or other Participant welfare plan or program of the
Company or any Subsidiary.


(k)The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition or sale of the underlying Shares. The
Participant is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.


(l)The Company reserves the right to impose other requirements on participation
in the Plan, on the Options and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with Local Law or facilitate the administration of the Plan, and to require the
Participants to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


(m)In addition, the following provisions apply if the Participant is providing
services outside of the United States:


(i)the value of the Options is an extraordinary item of compensation, which is
outside the scope of the Participant’s employment contract (if any), except as
may otherwise be explicitly provided in the Participant’s employment contract
(if any).


(ii)the Options are not part of normal or expected compensation or salary for
any purpose, including, but not limited to, calculating termination, severance,
resignation, redundancy, end of service, or similar payments, or bonuses,
long-service awards, pension or retirement benefits.




Options Class 1



--------------------------------------------------------------------------------

8


(iii)the Participant acknowledges and agrees that neither the Company, any
Subsidiary nor any other entity which is a Related Entity shall be liable for
any foreign exchange rate fluctuation between the Participant’s local currency
and the United States Dollar that may affect the value of the Option or any
amounts due to the Participant pursuant to the settlement of the Option or the
subsequent sale of any Shares acquired upon settlement.


12.Changes in Stock. In the event of a change in the capital stock of the
Company as set forth in Section 16 of the Plan, the number and kind of
unexercised Options and the Exercise Price of such Options are subject to
adjustment consistent with such change to prevent substantial dilution or
enlargement of the rights granted to, or available for, the Participant
hereunder.


13.Address for Notices. All notices to the Company shall be in writing and sent
to the Company’s General Counsel at the Company’s corporate headquarters.
Notices to the Participant shall be addressed to the Participant at the address
as from time to time reflected in the Company’s employment records as the
Participant’s address.


14.Binding Agreement. Subject to the limitation on the transferability of this
Award contained herein, the Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


15.Plan Governs. The Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of the Agreement
and one or more provisions of the Plan, the provisions of the Plan shall govern.


16.Governing Law. The Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.


17.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of the Agreement.


18.Severability. In the event that any provision in the Agreement shall be held
invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of the Agreement.


19.Modifications to the Agreement. The Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing the Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to the Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company.


20.Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Participant expressly warrants that he or she has received a right to an
equity-based award under the Plan, and has received, read, and understood a
description of the Plan. The Participant understands that the Plan is
discretionary in nature and may be modified, suspended, or terminated by the
Company at any time.


21.Compliance with Laws and Regulations; General Restrictions on Delivery of
Shares. The Participant understands that the exercise of the Options under the
Plan and the issuance, transfer, assignment, sale, or other dealings of the
Shares shall be subject to compliance by the Company, any of its Subsidiaries or
any other entity which is a Related Entity and the Participant with all
applicable requirements under the laws, rules, and regulations of the country of
which the Participant is a resident and/or employed. Furthermore, the
Participant agrees that he or she will not acquire Shares pursuant to the Plan
except in compliance with Local Law.


Options Class 1



--------------------------------------------------------------------------------

9




The Company shall not be required to transfer or deliver any Shares or dividends
or distributions relating to such Shares until it has been furnished with such
opinions, representations or other documents as it may deem necessary or
desirable, in its discretion, to ensure compliance with any law or Rules of the
Securities and Exchange Commission or any other governmental authority having
jurisdiction under the Plan or over the Company, the Participant, or the Shares
or any interests therein. The Award of Options evidenced by the Agreement is
also subject to the condition that, if at any time the Committee administering
the Plan shall determine, in its discretion, that the listing, registration or
qualification of the Shares (or any capital stock distributed with respect
thereto) upon the New York Stock Exchange (or any other securities exchange or
trading market) or under any United States state or Federal law or other
applicable Rule, or the consent or approval of any governmental regulatory body,
is necessary or desirable as a condition of, or in connection with, the granting
of the Award of Options evidenced by the Agreement or the issuance, transfer or
delivery of the Shares (or the payment of any dividends or other distributions
related to the Shares), the Company shall not be required to transfer or deliver
any Shares or dividends or distributions relating to such Shares unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained to the complete satisfaction of the Committee and free of
any conditions not acceptable to the Committee.


22.Authorization to Release and Transfer Necessary Personal Information. The
Participant hereby explicitly and unambiguously consents to the collection, use,
processing, and transfer, in electronic or other form, of his or her personal
data by and among, as applicable, the Company, any of its Subsidiaries or any
other entity which is a Related Entity for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that the Company, any of its Subsidiaries or
any other entity which is a Related Entity may hold certain personal information
about the Participant including, but not limited to, the Participant’s name,
home address, email address, and telephone number, date of birth, social
security number (or any other social or national identification number), salary,
nationality, job title, number of Options and/or Option Shares held and the
details of all Options or any other entitlement to Shares awarded, exercised,
cancelled, vested, unvested or outstanding for the purpose of implementing,
administering and managing the Participant’s participation in the Plan
(the “Data”). The Participant understands that the Data may be transferred to
the Company, any of its Subsidiaries or any other entity which is a Related
Entity, or to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in the
Participant’s country or elsewhere, and that any recipient’s country (e.g., the
United States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands that he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. The Participant
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the sole purpose of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer of such Data to a broker or other third party assisting with
the administration of Options under the Plan or with whom Shares acquired
pursuant to the exercise of the Options or cash from the sale of such Shares may
be deposited. Furthermore, the Participant acknowledges and understands that the
transfer of the Data to the Company, any of its Subsidiaries or any other entity
which is a Related Entity or to any third parties is necessary for his or her
participation in the Plan. The Participant understands that the Data will be
held only as long as is necessary to implement, administer and manage his or her
participation in the Plan.


The Participant understands that he or she may, at any time, view the Data,
request additional information about the storage and processing of the Data,
require any necessary amendments to the Data or refuse or withdraw the consents
herein by contacting the Company’s Global Privacy Lead at privacy@cbrands.com.
The Participant further acknowledges that withdrawal of consent may affect his
or her ability to vest in or realize benefits from the Options, and his or her
ability to participate in the Plan. For more information on the consequences of
refusal to consent or withdrawal of consent, the Participant understands that he
or she may contact the Company’s Global Privacy Lead at privacy@cbrands.com.


Options Class 1



--------------------------------------------------------------------------------

10




Finally, upon request of the Company, or if different the Employer, the
Participant agrees to provide an executed data privacy consent form (or any
other agreements or consents that may be required by the Company and/or the
Employer) to the Company and/or the Employer that the Company and/or the
Employer may deem necessary to obtain from the Participant for the purpose of
administering the Participant’s participation in the Plan in compliance with the
data privacy laws in the Participant’s country, either now or in the future. The
Participant understands and agrees that the Participant will not be able to
participate in the Plan if the Participant fails to provide any such consent or
agreement requested by the Company and/or the Employer.


23.No Listing of Option Shares; Conversion. The Company has not listed the
Option Shares for trading on the New York Stock Exchange and does not intend to
effect such a listing. Pursuant to the Certificate of Incorporation of the
Company, Option Shares may be converted into Class A Shares, but only if the
Class A Shares received upon the conversion are sold or transferred immediately
following the conversion in a market transaction or qualifying private
transaction as such terms are defined in the Company’s Certificate of
Incorporation. The Class A Shares into which Option Shares may be converted have
been or will, prior to issuance, be listed for trading on the New York Stock
Exchange.


24.Electronic Delivery and Execution. The Participant hereby consents and agrees
to electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, plan documents, prospectus and prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other Award made or offered under the Plan. The
Participant understands that, unless revoked by the Participant by giving
written notice to the Company pursuant to the Plan, this consent will be
effective for the duration of the Agreement. The Participant also understands
that he or she will have the right at any time to request that the Company
deliver written copies of any and all materials referred to above. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may elect to deliver, and
agree that his or her electronic signature is the same as, and will have the
same force and effect as, his or her manual signature. The Participant consents
and agrees that any such procedures and delivery may be affected by a third
party engaged by the Company to provide administrative services related to the
Plan.


25.English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Plan be drawn up in English. If the Participant receives this
Agreement, the Plan or any other document related to the Plan translated into a
language other than English, and if the meaning of the translated version is
different than the English version, the English version will control.


26.Appendix. Notwithstanding any provision of the Agreement to the contrary,
this Option grant and the Shares acquired under the Plan shall be subject to any
and all special terms and provisions as set forth in the Appendix, if any, for
the Participant’s country of residence (and country of employment, if
different).


Options Class 1



--------------------------------------------------------------------------------

11






APPENDIX


In addition to the terms and conditions of the Constellation Brands, Inc.
Long-Term Stock Incentive Plan, as Amended and Restated as of July 18, 2017
(the “Plan”) and the Agreement, the Participant’s grant of Options is subject to
the following additional terms and conditions as set forth in this appendix
(the “Appendix”). All defined terms as contained in this Appendix shall have the
same meaning as set forth in the Plan and the Agreement.
MEXICO
_____________________________________________________________________________


1.    Use of English Language. The parties acknowledge that it is their express
wish that the present agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.  As a convenience, the
award agreement and other documents have been translated into Spanish.   If the
meaning of the translated version of any document or text is different than the
English version, the English version will control. Uso del idioma inglés. Las
partes señalan que es su expreso deseo que el presente acuerdo, así como todos
los documentos, comunicaciones y procedimientos judiciales en los que entren a
ser parte, otorgados o instituidos a este respecto, o relacionados directa o
indirectamente con el mismo, se redacten en inglés. Para su comodidad, el
acuerdo de adjudicación y otros documentos han sido traducidos al español. Si el
significado de la versión traducida de cualquier documento o texto no fuera el
mismo que el de la versión inglesa, prevalecerá el significado de la versión
inglesa.




NEW ZEALAND
_____________________________________________________________________________


Securities Law Notice.
WARNING


This is an offer of Options which, upon vesting, exercise and settlement in
accordance with its terms, will be converted into Shares. Shares give you a
stake in the ownership of Constellation Brands. You may receive a return if
dividends are paid.


If Constellation Brands runs into financial difficulties and is wound up, you
will be paid only after all creditors and holders of preference shares have been
paid. You may lose some or all of your investment.


New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors make informed decisions.


The usual rules do not apply to this offer because it is made under an employee
share purchase scheme. As a result, you may not be given all the information
usually required. You will also have fewer other legal protections for this
investment.


Ask questions, read all documents carefully, and seek independent financial
advice before committing yourself.


The Shares are quoted on the New York Stock Exchange. This means that if you
acquire Shares under the Plan, you may be able to sell them on the New York
Stock Exchange if there are interested buyers. You may get less than you
invested. The price will depend on the demand for the Shares.


You are entitled to receive, free of charge, a copy of Constellation Brands’
latest annual report, financial statements and auditor’s report if you make a
request to Kathy Oliver at Constellation Brands New Zealand’s headquarters, 6/46
Maki Street, Westgate, Auckland 0814. The annual report and financial statements
may be obtained from Constellation Brands’ website at www.cbrands.com.




Options Class 1



--------------------------------------------------------------------------------

12


SWITZERLAND
_______________________________________________________________________


Securities Law Information. The Options are not intended to be publicly offered
in or from Switzerland. Neither this document nor any other materials relating
to the Plan (i) constitutes a prospectus as such term is understood pursuant to
article 652a of the Swiss Code of Obligations (ii) may be publicly distributed
nor otherwise made publicly available in Switzerland or (iii) have been or will
be filed with, approved or supervised by any Swiss regulatory authority,
including the Swiss Financial Market Authority (FINMA).






Options Class 1

